Citation Nr: 0126253	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  94-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for diabetes mellitus, 
to include being secondary to drug medications used for 
treatment of a service-connected disability.

3.  Entitlement to compensation for the residuals of an 
injury of the right wrist pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION
The veteran had active military service from September 1970 
to April 1974, and from November 1974 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
August 1992, October 1995, and September 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas.

The veteran testified at hearings at the RO in February 1994, 
May 1996 and March 1997.


REMAND

Since the RO's decisions, there has been a significant change 
in the law.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000 [VCAA], Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Additionally, the Board finds that the medical evidence of 
record in insufficient for adjudication of the veteran's 
claims.  Therefore, on remand the veteran should be afforded 
appropriate VA examinations to identify and comment on the 
etiology and existence of the claimed disabilities.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (fulfillment of 
the statutory duty to assist "includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"); see also 38 C.F.R. § 4.1 (2001) 
(examinations must emphasize "the limitation of activity 
imposed by the disabling condition"); 38 C.F.R. § 4.2 (2001) 
("if the [examination] report does not contain sufficient 
detail, it is incumbent on the rating board to return the 
report as inadequate for rating purposes"); 38 C.F.R. § 4.10 
(2001) (examiner must give "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Therefore, on 
remand the veteran should be afforded various comprehensive 
VA examinations.  All pertinent medical records must be 
obtained prior to the examinations.  

The veteran is seeking compensation under 38 U.S.C.A. § 1151 
for the residuals of an injury to the right wrist incurred in 
a motorcycle accident which occurred during vocational 
rehabilitation training.  The record shows that the veteran 
was in a VA work-study program at the time of the injury.  
The VA vocational rehabilitation should be associated with 
the claims folder.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of both VA and private medical treatment 
providers who have treated him since 
January 2000 for the following 
conditions:  diabetes mellitus, bilateral 
knee conditions, and the residuals of an 
injury of the right wrist.  After the 
list is submitted by the veteran, the RO 
should make arrangement in order to 
obtain copies of all records of any 
treatment reported by the veteran that 
are not already in the claims file.  In 
addition, the RO should obtain all VA 
records pertaining to the veteran that 
have not been previously secured.  The 
veteran and his representative should be 
informed and given an opportunity to 
obtain and submit the records.  38 C.F.R. 
§ 3.159(c) (2001).  All records obtained 
must be associated with the claims file.

2.  The RO should obtain the veteran's VA 
vocational rehabilitation file and 
associate it with the claims folder.

3.  The veteran should be scheduled for a 
VA examination of the knees.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is  
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify each current 
diagnosis pertaining to the knees.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any currently found disability of 
the knees is related to the veteran's 
military service or any incident therein. 

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of diabetes 
mellitus.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should set 
forth an opinion as to whether the 
veteran currently has diabetes mellitus 
and, if so, whether it is at least as 
likely as not that diabetes mellitus is 
related to his active service or the 
result of any medications used to 
control/treat the veteran's service-
connected disabilities.  The examiner 
must provide a complete rationale for all 
conclusions reached.  If further testing 
or examination by other specialists is 
determined to be warranted in order to 
evaluate the residuals of the condition 
in issue, such testing or examination is 
to be accomplished.

5.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2001); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  When it 
is satisfied that the record is complete 
and that the examinations are adequate 
for rating purposes, the claim should be 
forwarded to the RO.  

6.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).  

7.  Following completion of the requested 
development, the veteran's claims should 
be readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.


The veteran is hereby given notice that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)



The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

